Citation Nr: 0201250	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  99-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in White 
River Junction, Vermont


THE ISSUE

Entitlement to service connection for anisometropia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1959.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by the White River Junction Medical and 
Regional Office Center which denied service connection for 
anisometropia.  The case was before the Board in September 
2000 when it was remanded by another member of the Board for 
additional development.  In September 2001, the undersigned 
remanded the case again as additional information was needed.  
When directed to comply with the remand directives, the 
veteran requested that the case be returned to the Board to 
be decided on the evidence of record.


FINDINGS OF FACT

1.  The veteran's service medical records were lost in a fire 
at a records center.

2.  The veteran currently suffers from anisometropia, a 
refractive error of the eye, complained of and diagnosed many 
years postservice.

3.  It is not at least as likely as not that anisometropia, a 
refractive error of the eye, had its onset in, is 
etiologically related to, or is being aggravated by service 
connected zygomatic arch fracture on the right.


CONCLUSION OF LAW

The veteran's anisometropia was not incurred in or aggravated 
by service or proximately due to or the result of or being 
aggravated by the service-connected residuals of a right 
sided facial injury.  38 U.S.C.A. §§ 1131, 5107 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310(a) (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are not available.  

In July 1974, the veteran filed an initial claim for service 
connection for a right sided facial injury.  No mention was 
made of any disability of the eyes.

In a GSA form dated in August 1974, it was noted that the 
veteran's service medical records were lost in a fire at a 
records center on July 12, 1973.  In a letter dated in 1975, 
the veteran reported that the injury to the right side of his 
face occurred in March 1957.  He indicated that he was 
treated for the injury at Portsmouth Naval Hospital.  In the 
letter, he made mention of the residuals of this injury; 
however, no mention was made of visual disturbance.  In May 
1975, an employee of the RO wrote the Portsmouth Naval 
Hospital to attempt to obtain a record of the veteran's 
hospitalization.  In a letter dated in May 1975, the Chief, 
Medical Records Division at Portsmouth indicated that they 
had no records pertaining to the veteran.  The Portsmouth 
facility then sent a letter dated in June 1975 to the 
National Personnel Records Center inquiring about the 
veteran's service medical records.  In a Request for 
Information form dated in June 1975, the National Personnel 
Records Center wrote that the veteran's clinical records were 
transferred to the Army Liaison Officer in September 1957 and 
that his clinical records should be in his Army Personnel 
Record.  It is noted that at the time the veteran was 
discharged from service, health records were combined with 
military personnel records.  As it has already been 
determined that the health records were destroyed at the 
records center, it follows that his personnel records would 
have been at the same location at the time of the fire.  
Thus, a search of personnel records would not be helpful.  In 
addition, obtaining morning reports, if available, would 
serve no useful purpose as such reports would not show 
clinical findings.

In July 1975, at an RO hearing, the veteran testified that he 
sustained an injury to his right eye when he fell and hit a 
soldier marching in front of him.  As a result, he sustained 
a fractured maxilla and zygomatic arch which required 
surgery.  He made no mention of visual difficulties.

In July 1975, a VA examination was conducted.  The veteran 
reported that he used his left eye for close work and his 
right eye for distance.  Uncorrected vision was 20/20 in the 
right eye and 20/70 in the left eye.  Corrected vision was 
not given.  There was no diagnosis of an eye disability.

By rating action of August 1975, service connection was 
granted for residuals of fracture, zygomatic arch, right.  A 
noncompensable rating was assigned.

In a letter from a VA physician dated in August 1975, it was 
noted that x-rays taken on the date of the VA examination the 
previous month revealed a wire on the outside part of the 
veteran's eye but no wires on the underside near his nose.  
The x-rays revealed a good result.  He further noted as 
follows:  In view of these findings, I do not feel I can 
recommend disability for you at this time."

In July 1991, the veteran requested service connection for 
tinnitus which was subsequently denied by the Board in 1983.  
There was no mention of visual difficulties in connection 
with this claim.

VA medical records from 1975 to July 1981 and between 
December 1990 to June 1991 document treatment for various 
conditions. 

In May 1996, the veteran submitted a claim for service 
connection for refractive error of the eyes described as a 
large difference in the refraction of each eye.  He 
attributed this condition to his service connected facial 
injury.  He indicated that this injury prohibited him from 
being able to wear corrective lenses.  

By letter dated in May 1996, the RO wrote to the veteran 
asking for evidence to be used in lieu of his missing service 
medical records.  In a letter received in May 1996, the 
veteran wrote that he did not have his service medical 
records.  He reported an eye examination in approximately 
1985, one in 1992 and one in 1996.

In May 1996, the RO learned that there were no Surgeon 
General's Office (SGO) records available which might have 
mentioned the veteran's hospitalization in service.

In September 1996, the VA received a copy of an envelope 
postmarked in Portsmouth on April 1, 1957.  The letter had a 
cut out in the middle of the written portion.  In the letter, 
the veteran reported that he fell in service, and the area 
below his right eye hit the foot of the individual in front 
of him.  He reported being taken to Portsmouth hospital for 
treatment.

In a VA Form dated in October 1996, it was reported that a 
search of Portsmouth clinical records for 1957 did not show 
the veteran as a patient on the general register list of the 
hospital.

A photocopy of a letter written by the veteran to his parents 
and dated in April 1957 was received.  The letter refers to 
the fact that the veteran's stitches were taken out that 
morning.  The letterhead contained the words "Fort Eustis, 
Virginia."

In April 1997, the veteran was treated by Dr. Lee Mullis.  In 
a letter dated in April 1997, Dr. Mullis reported that the 
veteran had early cataracts and anisometropia, and that he 
was unable to wear glasses due to the anisometropia.

In December 1997, the veteran was examined by Samuel Newsom, 
M.D.  In a letter dated in December 1997, Dr. Newsom 
indicated that the veteran had visual acuity without 
correction of 20/20 in the right eye and 20/100 in the left 
eye.  Corrected vision was 20/20 in both eyes.  In addition, 
Dr. Newsom indicated that the veteran had anisometropia with 
the right pupil being slightly smaller than the left, but 
that the pupillary reflexes were normal.  He noted that the 
veteran had a slight bony deformity of the right inferior 
orbital rim, probably due to the orbital fracture.  Upon 
testing muscle balance, Dr. Newsom reported that the veteran 
had a very small left hypertropia on gaze up in the right and 
up in the left.  Slit lamp and ophthalmoscopic examinations 
and ocular pressures were normal.  It was Dr. Newsom's 
impression that the anisometropia was "possibly related" to 
the veteran's orbital fracture.

In September 1998, the veteran underwent a VA eye 
examination.  He reported the right orbital fracture, but 
indicated that he had no other significant ocular history.  
He had complaints of not being able to wear glasses, that he 
was having more problems with kinetic acuity than static 
acuity, and that he was experiencing dryness in his eyes, 
which he believed to be secondary to his Crohn's disease.  
Upon examination, the veteran's visual acuity was: 
							Near		Far

Right eye uncorrected			20/40		20/20
Right eye corrected				20/20		20/20
Left eye uncorrected				20/30		20/20
Left eye corrected				20/20		20/20

The examiner noted that the veteran did not have diplopia or 
visual field loss.  The examiner diagnosed the veteran with 
mild anisometropia and specifically reported that it was 
"not associated with a zygomatic fracture of the right eye.  
Anisometropia is a two-eye entity with the greatest 
refractive error being in the patient's left eye.  The 
patient is essentially emmetropic or has no prescription in 
the right eye."  Additionally, he diagnosed the veteran as 
having a mild right infraorbital bony deformity consistent 
with a previous fracture.

In May 1999, F. L. Pinard, O.D. conducted a routine eye 
examination on the veteran.  By letter dated that same month, 
Dr. Pinard noted that the veteran's distance visual acuity 
without correction was 20/80-1 in the left eye and 20/20 in 
the right eye.  With correction, the veteran's distance 
visual acuity was 20/20 in the right eye and 20/20 in the 
left eye.  The veteran's near visual acuity with correction 
was 20/20 in the right eye and 20/20 in the left eye.  The 
veteran's pupils were equal, round and reactive to light.  
Dr. Pinard further noted that the veteran's right pupil was 
slightly smaller than the left, apparently due to the 
previous trauma.  The veteran's visual fields were full and 
biomicroscopy revealed no apparent pathology.  The veteran's 
intraocular pressure was 14mmHg in the right eye and 16mmHg 
in the right eye.  The veteran had a cup to disk ratio of 
.3/3 and the macula and peripheral retina were clear.  The 
veteran's spectacle prescription was "pl" in the right eye 
and 1.00 - 1.00 x 076 in the left eye.

In June 1999, the VA optometrist who examined the veteran in 
September 1998 submitted an addendum to the examination 
report.  In this letter, the VA examiner reported that an eye 
examination revealed a small degree of anisocoria of about 
1mm with no change in bright or dim illumination.  
Specifically, the VA examiner reported that "unequal pupil 
size does not cause nor is it associated with anisometropia.  
It is medically impossible at this time to relate the 
difference in pupil size to any previous trauma, although 
previous trauma may cause pupillary damage."  The veteran's 
pupil function was unequal but reactive in both eyes and 
there was no discoria.  Correcting the previous examination 
report, the VA examiner reported the veteran's uncorrected 
acuities as 20/20 in the right eye and 20/100 in the left 
eye.  The veteran's refractive error in the right eye was 
plano (flat) and -1.25-1.00x 75 in the right eye.  The 
veteran's acuities with glasses were 20/20 in the right eye 
and 20/20 in the left eye.  It was the opinion of the 
examiner that the veteran did have anisometropia, which was 
consistent with the veteran's discomfort in wearing glasses.  
The examiner noted that contact lenses are the usual 
treatment for anisometropia as they eliminate unequal images.  
Furthermore, the examiner specifically indicated as follows:

[The veteran] has a greater refractive 
error in the left eye.  The zygomatic 
fracture occurred on the right arch.  His 
right eye sees 20/20 without correction.  
There is a palpable bony deformity in the 
region of the reported injury.  Review of 
his comp folder did not show any report 
of fracture or damage to any of his 
facial sinuses or to the orbital floor of 
either eye.  The injury that [the 
veteran] suffered does not seem related 
to the anisometropia.  Anisometropia is 
an optical problem created when the eyes 
have different axial lengths.  There is 
no other sign of damage to either his 
right or left eye.

The examiner requested an x-ray and CT of the veteran's 
maxillary, ethmoid sinuses and the orbits of both eyes to 
rule out any bony or soft tissue damage affecting the orbits 
or eyes.  The veteran refused these tests.

By letter dated October 1999, Dr. Newsom opined that the 
veteran's unequal pupil size was more likely than not related 
to his previous zygomatic fracture based on his December 1997 
examination.

By letter dated October 1999, Dr. Prenteau, an optometrist, 
reported two causes of anisometropia as referenced in the 
Merck Manual of Diagnosis and Therapy: difference in axial 
length of the eye ball or difference of the refractive power 
of the eye.

In a remand by the Board in September 2000, clarifying 
information was sought from Drs. Newsom and Pinard regarding 
their statements.  The RO wrote both these medical 
practitioners in October 2000 concerning the Board's request.  
On November 6, 2000, the VA received a call from Dr. Pinard 
requesting a signed medical release or phone call from the 
veteran authorizing him to provide the requested information.  
The RO wrote the veteran that same month asking him to 
provide such authorization.  An authorization was received 
for Dr. Newsom; however, the veteran noted that this 
individual retired from the practice of ophthalmology in 
August 1998.  The RO thereafter sent Dr. Pinard a letter 
requesting additional information and enclosing an 
authorization for release of information.  In December 1996, 
the RO wrote the veteran, noting that it had requested 
information from Dr. Pinard.  However, the veteran was 
advised that the ultimate responsibility for obtaining the 
information was with him.

In a Report of Contact dated in December 2000, Dr. Pinard 
informed the VA that he would be sending no further 
information.  The release form annotated by the veteran was 
to the effect that he did not believe it would be in his best 
interest to seek further information from Dr. Pinard. 

In January 2001, the veteran underwent another VA eye 
examination.  He had complaints of a weak left eye and right 
eye problems.  The veteran reported no pain or current 
ophthalmologic treatment.  Upon physical examination, the 
examiner noted that the veteran's near uncorrected right eye 
vision was 20/200 and far was 20/25 and that his near 
corrected right eye vision was 20/25.  In the veteran's left 
eye, his near uncorrected vision was 20/30 and far was 20/100 
and his near corrected was 20/25 and far was 20/20.  The 
veteran had full visual field to confrontation.  In the 
examiner's opinion, there was evidence that the veteran had 
suffered from a previous injury to the inferior temporal 
orbital rim on his right side.  He further reported that 
there was no refractive error of the right eye, but the left 
eye had mild myopia.  At the time of the examination, there 
was no evidence of a current injury, diplopia, pain, 
exophthalmos, enophthalmos or internal damage.  The examiner 
indicated that the anisometropia could be corrected through 
careful fitting of glasses, contact lens use or refractive 
surgery.  Specifically, the examiner indicated, "I do not 
feel that his anisometropia is significant enough to cause 
any significant disability.  Indeed, the patient had few eye 
complaints.  Most injuries to the eye result in an increase 
of myopia-that did not happen here.  I cannot find a 
connection between the orbital injury and the 
anisometropia."

In March 2001, the veteran underwent VA x-ray and CT 
examinations.  Objective findings showed a fixation wire at 
the superior aspect of the lateral orbital wall.  The bone 
fragments were well aligned, and there was no evidence of 
acute fracture or soft tissue swelling.  The visualized 
retro-orbital tissues were normal and symmetric.  The sinuses 
were normal without evidence of mucosal thickening or fluid.  
Limited images of the brain showed no evidence of mass, mass 
effect, or hemorrhage.  The examiner's impression was that 
the fixation wire within the right lateral orbit was in good 
position with normal anatomic bony alignment and no evidence 
of a mass, edema, or fracture.

Furthermore, in connection with the January 2001 VA eye 
examination and the March 2001 x-rays and CT, the VA examiner 
submitted an addendum in April 2001.  In response to 
questions submitted by the RO, the VA examiner noted that the 
veteran's anisometropia was not caused by the fracture of the 
right zygomatic arch and was probably genetic.  He also noted 
that the veteran did not have anisocoria during the January 
2001 examination, but that a fracture could cause such a 
problem.  The examiner further noted that unequal pupil sizes 
could cause glare and focus problems, but the veteran had 
equal pupil sizes during the January 2001 examination.

In May 2001, the RO received private treatment records, dated 
in July and August 1984, from the Dartmouth-Hitchcock Medical 
Center.  In July 1984, the veteran was treated for a right 
eye infection.  The veteran had complaints of drainage in the 
inner corner of his right eye.  Upon examination, the 
examiner noted that the veteran had full motility and equal 
pupils, without evidence of foreign bodies or inflammation.  
The examiner's diagnosis was angular blepharitis.  In the 
August 1984 treatment records, the veteran had complaints of 
blurred vision in the P.M. hours and when looking far away.  
Upon physical examination, the veteran's vision without 
correction was 20/20 in the right eye and 20/100 in the left 
eye.  The veteran had full motility and equal pupils.  The 
examiner diagnosed the veteran as having anisometropia.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

By letter dated in September 2001, the veteran was notified 
by the RO as to what evidence was necessary to establish 
entitlement to the benefit he wanted and what information or 
evidence the VA would get for him.  He was also informed what 
evidence the RO needed from him and what he could do to help 
with his claim.  In addition, by virtue of the April 1999 
Statement of the Case and July 1999, October 1999, November 
1999, April 2001, and June 2001 Supplemental Statements of 
the Case issued during the pendency of the appeal, the 
veteran and his representative have been advised of the laws 
and regulations governing the claim and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate his claim.  The RO has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran; in fact, it appears that all 
available evidence identified by the veteran as relative to 
this claim has been obtained, where available, and associated 
with the claims folder.  Moreover, the veteran has undergone 
an examination in connection with his claim.  Hence, 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993)

It is unfortunate that the additional development requested 
in the most recent remand in September 2001 could not be 
accomplished as the veteran refused to cooperate.  The duty 
to assist in the development and the adjudication of a claim 
is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993).  
The veteran's failure to cooperate requires that his claim be 
based on the evidence of record.  See 38 C.F.R. § 3.655 of 
which he was notified in the last remand.  The claim is ready 
to be considered on the merits.

The veteran contends that he has anisometropia which either 
had its onset in or is secondary to his service-connected 
residuals of a right sided facial injury.  Service connection 
may be granted for disability resulting from personal injury 
suffered or disease contracted during active military 
service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
C.F.R. §§ 3.303(a).  Service connection may also be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Furthermore, service connection may be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury (38 C.F.R. § 
3.310(a)) or a disability that is being aggravated by a 
service-connection disease or injury (Allen v. Brown, 7 Vet. 
App. 439 (1995)).

Unfortunately, the veteran's service medical records are 
unavailable, presumably having been destroyed in a fire 
during the early 1970's at the National Personnel Records 
Center.  In cases where service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The RO invited the 
veteran to submit alternate forms of evidence and completed 
all development deemed necessary to adjudicate the claim.  
Therefore, the Board must proceed with the evidence available 
in the claims file at this time.

There is no evidence to suggest that the veteran's 
anisometropia had its onset in service.  The RO invited the 
veteran to submit alternate forms of evidence to prove 
service connection and attempted to obtain a medical opinion 
as to whether the veteran's anisometropia had it onset in 
service.  However, the veteran declined to appear for the 
examination.  Importantly, anisometropia is defined as a 
difference in the refractive power of the two eyes.  
Dorland's Illustrated Medical Dictionary, 86 (28th ed. 1994).  
Refractive error of the eye as such is not a disease or 
injury within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  

Moreover, the evidence is not in equipoise as to whether the 
veteran's anisometropia is proximately due to or the result 
of or being aggravated by his service-connected residuals of 
a right sided facial injury.  In the September 1998 VA 
examination report, the examiner opined that the veteran's 
mild anisometropia was "not associated with a zygomatic 
fracture of the right eye."  Likewise, in the June 1999 
addendum to the 1998 VA examination, the VA examiner opined 
that "the injury that [the veteran] suffered does not seem 
related to the anisometropia."  She noted that the injury in 
service was on the right side, and that the veteran's right 
sided vision was 20/20 without correction.  Furthermore, 
although the veteran was diagnosed with anisocoria (unequal 
pupil size), the examiner opined that this "does not cause 
nor is it associated with anisometropia."  Moreover, in the 
January 2001 VA examination, the VA examiner indicated that 
"I cannot find a connection between the orbital injury and 
the anisometropia."  Similarly, in the April 2001 addendum 
to the January 2001 VA examination, the VA examiner indicated 
that the veteran's anisometropia was not caused by the 
fracture of the right zygomatic arch and that it was probably 
genetic.  

While the Board has taken into consideration Dr. Newsom's 
opinion that the veteran's anisometropia could "possibly" 
be related to his orbital fracture suffered during service, 
this opinion, standing alone, is insufficient to determine 
whether it is at least as likely as not that the 
anisometropia is secondary to a service connected disability.  
Importantly, no rationale is cited for this conclusion.  The 
RO attempted to obtain rationale in support of Dr. Newsom's 
statement, but the doctor refused to cooperate on the advice 
of the veteran.  While the medical evidence submitted by the 
veteran was enough to trigger the need for a VA examination, 
it is equivocal in nature and insufficient on which to form a 
basis for an allowance.  The other evidence of record is more 
probative and leads to the conclusion that a relationship 
does not exist between the anisometropia and the injury in 
service.  Anisometropia, as discussed above, is an optical 
problem created when the eyes have different axial lengths or 
difference of the refractive power of the eye.  It 
constitutes a refractive error as noted in the definition 
cited above.  The evidence does not establish any damage to 
the eyes or orbits which could have impacted on the 
refractive error.  This has been confirmed by X-ray and CT 
scan.  Importantly, the veteran's eyesight in his right eye 
is normal or almost normal without glasses.  His refractive 
error is on the left.  It is also pertinent to note that an 
examination was ordered, but the veteran failed to appear.  
This examination would have been helpful in answering the 
question of whether the anisometropia was being aggravated by 
the service connected disability.  See Allen v. Brown, 7 Vet. 
App. 430 (1995).  The evidence of record does not support a 
claim of aggravation.

In conclusion, the Board finds that the evidence does not 
establish that it is at least as likely as not that the 
veteran's anisometropia had its onset in service or is 
secondary to his service-connected right side facial injury.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C. 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

Entitlement to service connection for anisometropia is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

